Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.         Applicant’s election of Species Fig. 1 in the reply filed on 09/09/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

2.         Claims 3-6, 13-14, 17 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species II-III, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
3.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
  A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.          Claims 15, 16 and 18 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by You (5,067,240). Regarding claim 15, You teaches a cable cutter and crimper comprising: an anvil 20 having an anvil cutting edge 26; a blade 30 pivotally coupled to the anvil 20 and having a blade cutting edge 34; an actuator screw 40 rotatably coupled to the anvil 20 and the blade and defining a void (defined by the recess between the threaded portion 41 and the driving end 43 of the actuator screw 40; Fig. 2); a clevis (10, 21; Fig. 2) coupled to the anvil 20 and having a pair of arms (defined by the sections 10 and 21 of the Clevis; shown in Fig. 2) extending on opposite sides of the actuator screw 40 for coupling the actuator screw to the anvil 20, the clevis being partially accommodated by the void 9
(at least the portions surrounding the through hole 14 of the clevis is accommodated by the void or the recess of the actuator screw 40l; Figs. 2-7); 
and wherein rotation of the actuator screw 40 relative to the blade 30 in a first rotational direction causes the blade to pivot relative to the anvil to move the blade cutting edge away from the anvil cutting edge; wherein rotation of the actuator screw relative to the blade in a second rotational direction causes the blade to pivot relative to the anvil to move the blade cutting edge toward the anvil cutting edge.  See Figs. 1-6 in You.
             Regarding claim 16, You teaches everything noted above including that the clevis (10, 21) is integrally (at least at one end of the section 21 of the clevis) at formed with the anvil.  
             Regarding claim 18, You teaches everything noted above including that the actuator screw 40 includes a shaft 24, a flange 43 extending radially outward relative to the shaft 42, and a body 41 extending radially outward relative to the shaft 42 and in positioned in spaced relation to the flange to define a void between the flange 43 and the body 41.  See Fig. 2 in You.

Claim Rejections - 35 USC § 103
      5.        The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the   
      basis for  all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


6.       Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Stein in view of Holliday et al. (2006/0179662 A1), hereinafter Holliday. Regarding claim 11, Stein does not explicitly teach that the anvil includes a finger opening formed therein, the finger opening being sized to receive a finger of a user to facilitate manual gripping thereof.  However, Holliday teaches a hand-held cutter 11 including an anvil 12 having a finger opening 21 formed therein, the finger opening being sized to receive a finger of a user to facilitate manual gripping thereof. See Figs. 1-2 in Holliday. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide Stein’s anvil with the finger opening, as taught by Holliday, in order to facilitate handling and rotation of the cutter by the user.

Allowable Subject Matter
7.          Claims 1-2 and 7-12 allowed.
                 Regarding claim 1, Stein (2,300,139) teaches a cable cutter 1 and crimper comprising: an anvil 2 having an anvil cutting edge 39 (defined by the rounded cutting edge of one of the cutting wheels 39 of the anvil 2); a blade 3 pivotally coupled to the anvil 2 and having a blade cutting edge 39 (defined by the rounded cutting edge of the cutting wheels 39 of the blade 3); an actuator screw 4 moveably coupled to the anvil 2 and the blade 3; a clevis (28; Fig, 3) coupled to the anvil 2 and having a pair of arms 29 (Fig. 3) extending on opposite sides of the actuator screw 4 for coupling the actuator screw to the anvil 2; and a pivot nut 5 threadably coupled to the actuator screw 4; wherein rotation of the actuator screw relative to the pivot nut 5 in a first rotational direction causes the pivot nut to translate along the actuator screw in a first translation direction; wherein rotation of the actuator screw 4 relative to the pivot nut 5 in a second rotational direction causes the pivot nut to translate along the actuator screw in a second translation direction, resulting in the blade pivoting relative to the anvil to move the blade cutting edge toward the anvil cutting edge 39.  See Figs. 1-4 in Stein. 
                However, Stein does not explicitly teach that the pivot nut 5 is pivotally coupled to the blade 3; and the first rotational direction causes the pivot nut to translate along the actuator screw in a first translation direction, resulting in the blade 3 pivoting relative to the anvil 2 to move the blade cutting edge 39 away from the anvil cutting edge 39. 

Response to Arguments
8.            Applicant’s argument that You does not teach the clevis being partially accommodated by a void of the actuator screw is not persuasive. As stated above, You teaches that the actuating screw 40 defining a void. It should be noted that the recess between the threaded portion 41 and the driving end 43 of the actuator screw 40 defines a void. It should also be noted that the clevis (10, 21) being partially accommodated by the void of the actual screw 40. At least the portions surrounding the through hole 14 of the clevis (10, 21) is accommodated by the void or the recess of the actuator screw 40. See Figs.2-7 in You.

Conclusion
9.           THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than 
       SIX MONTHS from the mailing date of this final action.  

10.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30 am-5:00 pm EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 


/GHASSEM ALIE/Primary Examiner, Art Unit 3724 

September 29, 2022